          Case 7:20-cv-03525-PMH Document 5 Filed 05/18/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JORGE ANIBAL TORRES PUELLO,
                           Petitioner,                        ORDER OF DISMISSAL

                    -against-                                 20-CV-3525 (PMH)
MICHAEL RICHARD POMPEO, et al.,
                           Respondents.


PHILIP M. HALPERN, United States District Judge:

       Petitioner, appearing pro se, brings this “emergency petition for a writ of mandamus” under

28 U.S.C.§ 1361 against Respondents Secretary of State Michael Pompeo and the U.S. Department

of State, alleging that Respondents have curtailed his ability to vote in the July 5, 2020 Dominican

Republic (“DR”) national election. Petitioner also names as third parties the DR Government and

Junta Central Electoral (“JCE”), the election board for the DR, which has offices throughout the

United States. Although Petitioner styles the submission as an emergency action, he has not

submitted any motion papers – such as declarations or other evidence or a proposed order to show

cause – in support of the requested emergency injunctive relief.

       By order dated May 6, 2020, Chief Judge Colleen McMahon granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis. For the reasons set forth in this

order, the Court dismisses the action for failure to state a claim, with 30 days’ leave to replead.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is frivolous

or malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a
          Case 7:20-cv-03525-PMH Document 5 Filed 05/18/20 Page 2 of 5



complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the

law mandates dismissal on any of these grounds, the Court is obliged to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest

[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir.

2006) (internal quotation marks and citations omitted) (emphasis in original).

                                         BACKGROUND

       Petitioner, who is a dual citizen of the United States and the Dominican Republic, asserts

the following: on March 26, 2020, Secretary of State Pompeo issued a Diplomatic Note (“Note”)

to foreign governments regarding foreign nationals voting in the United States in foreign elections.

The Note, which is attached to Plaintiff’s submission, “requests [that] each respective Embassy

conducting an absentee voting process provide its assurance that the process will be conducted

with due respect for the sovereignty and public order of the United States, including respect for

national and local policies and guidelines concerning COVID-19,” and “strongly recommends”

that embassies “consider establishing procedures by which [their] citizens residing in the United

States may vote by mail or other method that does not require physical presence at a polling place,

in order to ensure maximum participation in the election process.” (Doc. 2, at 6).

       Petitioner claims that the Note is unclear as to how foreign governments should proceed

and was issued in “plain disregard” of his constitutional right to vote in the DR election. (Id. at 1).

He alleges that Respondents have “no lawful authority to suspend, interfere or prevent the

expression by voting of United States Citizens and Permanent Residents.” (Id. at 3).

       Petitioner also alleges that the Note has provided the DR with the opportunity to “rig” the

July 5 election by disenfranchising DR voters living in the United States. (Id. at 2). In addition to

the Note, Petitioner attaches a March 30, 2020 letter, in Spanish, from the DR’s Minister of Foreign

Affairs to the President of the JCE, which appears to be a cover letter for transmission of the Note.


                                                  2
              Case 7:20-cv-03525-PMH Document 5 Filed 05/18/20 Page 3 of 5



        Petitioner does not expressly state how DR voters will be disenfranchised, but presumably,

DR voters will not be able to vote in-person and may not easily be able to vote by mail.

        For relief, Petitioner requests that Respondents:

        be compelled as required by law and directed to clarify [the Note] and further be
        compelled to perform their duty to protect the [Petitioner’s] right to vote in the
        United States without any interference from the United States Government and
        compel . . . Pompeo to notify the Government of the [DR] that Constitutional rights
        of United States Citizens and Permanent Resident[s] to vote are guaranteed by the
        United States Constitution . . . .

(Id. at 5).

                                             DISCUSSION

        Federal district courts have jurisdiction over “any action in the nature of mandamus to

compel an officer or employee of the United States or any agency thereof to perform a duty owed

to the Petitioner.” 28 U.S.C. § 1361. To obtain mandamus relief, a petitioner must show that: “(1)

no other adequate means [exist] to attain the relief he desires, (2) the party’s right

to . . . the [relief] is clear and indisputable, and (3) the [relief] is appropriate under the

circumstances.” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (internal quotation marks and

citation omitted, first alteration in original).

        Petitioner does not allege facts showing that: (1) Secretary Pompeo owes him any duty

which he has failed to perform, (2) no other means exist to attain the relief he seeks, or (3) the

relief he seeks is clear and indisputable. Petitioner argues that Pompeo and the U.S. State

Department are interfering with his ability to vote in the DR election because they have requested

that foreign governments consider instituting procedures where foreign nationals living in the

United States vote by mail. Petitioner reasons that in response to Pompeo’s request, the DR

Government has curtailed his ability to vote. But Petitioner has not alleged any facts suggesting




                                                   3
            Case 7:20-cv-03525-PMH Document 5 Filed 05/18/20 Page 4 of 5



that he is entitled to the relief he seeks, that is, a clarification of the Note by Pompeo stating that

the U.S. Government will protect his right to vote.

          Even if the Court were to assume that Pompeo owes Petitioner this duty, such a clarification

would have no effect on his ability to vote in the DR election because the DR Government

determines how to hold its elections for DR nationals living in the United States, regardless of

Secretary Pompeo’s Note. Whether there exist other means to obtain the relief he seeks – the ability

to vote in the DR election – Petitioner certainly cannot obtain this relief by filing a mandamus

action.

          Petitioner therefore fails to show that Secretary Pompeo has failed to perform a duty owed

to Petitioner that is clear and indisputable, and that he may obtain this relief in this mandamus

action.

          Second Circuit precedent is clear that “[a] pro se complaint should not [be] dismiss[ed]

without [the Court’s] granting leave to amend at least once when a liberal reading of the complaint

gives any indication that a valid claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d

Cir. 2015) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks

omitted)). Petitioner filed this submission as an emergency motion concerning his right to vote in

a foreign election while living in the United States. While he is not entitled to the mandamus relief

he seeks, the Court grants Petitioner 30 days’ leave to file an amended complaint because the

nature and viability of any claim arising from the facts stated in the emergency motion are not

entirely clear.

                                           CONCLUSION

          Petitioner’s emergency motion for mandamus relief, filed in forma pauperis under 28

U.S.C. § 1915(a)(1), is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), with 30 days’ leave

to replead.


                                                   4
           Case 7:20-cv-03525-PMH Document 5 Filed 05/18/20 Page 5 of 5



         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also

are encouraged to consent to receive all court documents electronically. A consent to electronic

service form is available on the Court’s website. Pro se parties who are unable to use email may

submit documents by regular mail or in person at the drop box located at the U.S. Courthouses in

Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,

including instructions on this new email service for pro se parties, please visit the Court’s website

at nysd.uscourts.gov.

         A copy of this Order is being mailed by Chambers to Petitioner.

                                                   SO ORDERED:

Dated:     New York, New York
           May 15, 2020

                                                  PHILIP M. HALPERN
                                                  United States District Judge




                                                  5
